Mr. Justice Graves delivered the opinion of the court. 3. Assumpsit, action of, § 88*—whqn evidence as to making of loan is admissible. In an action to recover money claimed to have been loaned defendant, where it was claimed in defense that the money was a repayment by plaintiff of a loan to him by defendant, evidence as to the amount of the claimed loan by defendant to plaintiff and other evidence tending to show that such loan had been made, held to be properly admitted as corroborating evidence in support of such defense.